19 F.3d 12
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Antonio SUTTON;  Jerome W. Murray, Plaintiffs Appellants,Simone N. DULA;  Troy A. Tatum, Plaintiffs,v.FIRST HOSPITAL CORPORATION OF PORTSMOUTH, t/a PinesResidential Treatment Center, t/a PortsmouthPsychiatric Center, Defendant Appellee,andRonald DOZORETZ, individually and in his capacity asPresident and Chief Executive Officer of First HospitalCorporation of Portsmouth;  Edward C. Irby, individually andin his capacity as Executive Director of First HospitalCorporation of Portsmouth, Defendants.
No. 93-1852.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 21, 1994Decided March 7, 1994

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.  (CA-92-534)
Antonio Sutton, Jerome W. Murray, Appellants Pro Se.
Warren David Harless, John Tracy Walker, IV, Christian, Barton, Epps, Brent & Chappell, Richmond, VA, for Appellee.
E.D.Va.
AFFIRMED.
Before PHILLIPS and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's orders granting summary judgment to Appellee and awarding attorney's fees to Appellee.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Sutton v. First Hospital Corporation, No. CA-92-534 (E.D. Va.  Apr. 2, 1993;  June 11, 1993).  We deny Appellee's motion to dismiss the appeal of the summary judgment order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED